Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the third Office Action on the merits of application no. 16/415,580 filed 5/17/19. Claims 1 & 3-18 are pending. Claim 2 has been cancelled due to an amendment. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Line 39: “directions;” has been amended as -- directions. --.
Allowable Subject Matter
Claims 1 & 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious 
a magnetic friction plate axially slideably coupled with the input shaft such that the magnetic friction plate rotates with the input shaft, said the magnetic friction plate having a friction-engagement face; the structure defines a plurality of voids, wherein the voids direct multiple passes of the magnetic flux through the engagement surface of the output shaft, and wherein the structure is formed by the output shaft in combination with the remaining limitations of claim 1.
Regarding claim 15, the prior art of record fails to show or render obvious coupling the input rotor and the magnetic plate by inserting the plurality of splines of the magnetic plate into the plurality of radially extending slots of the input rotor, wherein the plurality of splines and the input rotor are configured for an axially slideable engagement; providing a bearing; providing a first retention member; coupling the bearing and first retention member, wherein the engagement of the bearing and first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659